Third District Court of Appeal
                               State of Florida

                       Opinion filed January 12, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                Nos. 3D21-205, 3D21-272 & 3D21-320
             Lower Tribunal Nos. 13-2270 SP, 12-11287 SP,
                20-243 AP, 14-10161 SP & 20-274 AP
                          ________________


                United Automobile Insurance Company,
                             Appellant,

                                     vs.

     Millennium Radiology, LLC, d/b/a Millennium Open MRI, etc.,
                             Appellee.


     Appeals from the County Court for Miami-Dade County, Chiaka
Ihekwaba and Ayana Harris, Judges.

     Michael J. Neimand, for appellant.

      David B. Pakula, P.A., and David B. Pakula (Pembroke Pines); Marks
& Fleischer, P.A. (Fort Lauderdale), for appellee.


Before SCALES, MILLER and BOKOR, JJ.

     SCALES, J.
      In these consolidated appeals, appellant and defendant below, insurer

United Automobile Insurance Company, challenges final summary

judgments entered in favor of appellee and plaintiff below, medical provider

Millennium Radiology, LLC. Specifically, in each of these personal injury

protection (“PIP”) insurance cases, the trial court applied offensive collateral

estoppel 1 to preclude United Auto from challenging the reasonableness of

the cost of MRI procedures that Millennium performed on United Auto’s

insureds. We are compelled to reverse the judgments because each of

Millennium’s PIP claims are premised on assignments Millennium received

from different insureds of United Auto; therefore, the claims are not between

identical parties, an essential element of collateral estoppel.

      I. Relevant Background

      A. The Monegro and Nix Cases

      Two United Auto insureds, Renzo Monegro and Ronnica Nix, were

injured in automobile accidents (in 2009 and 2010, respectively) and




1
  Collateral estopped is normally raised by a defendant as an affirmative
defense. Bess v. Eagle Capital, Inc., 704 So. 2d 621, 622 (Fla. 4th DCA
1997). In the instant cases, though, a plaintiff (Millennium) has raised
collateral estoppel to preclude a defendant (United Auto) from relitigating an
issue, which is an example of “offensive” collateral estoppel. See Gov’t
Emps. Ins. Co. v. Kisha, 163 So. 3d 1266, 1268 (Fla. 5th DCA 2015).

                                       2
received MRIs from Millennium. 2 In both cases, after the insureds assigned

their PIP benefits to Millennium, Millennium submitted invoices to United

Auto in the amounts of $2,150. United Auto contended that Millennium’s

charges for these services were unreasonable and that, pursuant to section

627.736(1)(a) of the Florida Statutes, 3 United Auto was required to pay only

defined “reasonable expenses” – while pursuant to section 627.736(5)(a)1.,

Millennium was limited to charging “only a reasonable amount” – associated

with Monegro and Nix’s medical care. Millennium sued United Auto in the

county court for Miami-Dade County as assignee for Monegro (case number

12-14672-SP-23) and as assignee for Nix (case number 12-20434-SP-23).

Both cases went to trial. In 2019, juries in both cases found Millennium’s

$2,150 MRI fee to be reasonable. Both trial courts entered final judgment for

Millennium.

      B. The Barretti, II Case (3D21-272)

      United Auto’s insured, Robert Barretti, II, had an automobile accident

on May 5, 2009. He received an MRI from Millennium on June 12, 2009.



2
  Renzo Monegro received a cervical MRI (CPT Code 72141) and Ronnica
Nix received a lumbar MRI (CPT Code 72148). Millennium charged $2,150
for both types of MRI.
3
  The parties stipulated that the 2009 version of the PIP statute is applicable
to these cases. See § 627.736(1)(a), (5)(a)1., Fla. Stat. (2009).

                                      3
Under CPT Code 72141 (cervical MRI), Millennium billed $2,150.00 for the

procedure. United Auto paid $965.55, allegedly owing Millennium an

additional $754.45 for the procedure. 4 On June 4, 2012, Millennium, as

Barretti, II’s assignee, filed a first-party suit against United Auto for breach of

contract. Millennium filed a motion for summary judgment on August 5,

2020, asserting that, as a result of the jury verdict in the Monegro case,

United Auto was collaterally estopped from challenging the reasonableness

of the charges for Barretti, II’s MRI. The trial court agreed, granted summary

judgment in favor of Millennium and, on October 27, 2020, in an Amended

Final Judgment, awarded Millennium $754.45, plus interest, for a total award

of $1,426.80.

      C. The Arango Case (3D21-320)

      United Auto’s insured, Soraya Castaneda Arango, had an automobile

accident on June 1, 2010. Arango received two MRIs from Millennium, on

June 23, 2010, and August 2, 2010. Under CPT Code 72141 (cervical MRI),

Millennium billed $4,320.00 for the procedures. United Auto paid $1,321.35,

allegedly owing Millennium an additional $2,134.65 for the procedures. On

October 10, 2018, Millennium, as Arango’s assignee, filed an amended first-



4
 The alleged amount due and owing was based on a formula set forth in the
2009 version of the PIP statute. See § 627.736(5)(a)2.f., Fla. Stat. (2009).

                                        4
party suit against United Auto for breach of contract. Asserting United Auto

was collaterally estopped from challenging the reasonableness of its

charges – again, based on the Monegro case – Millennium filed for summary

judgment on August 17, 2020, as to only the August 2, 2010 MRI. The trial

court agreed, granted final summary judgment in favor of Millennium on

December 21, 2020, and awarded Millennium $738.32, plus interest, for a

total award of $1,288.81.

      D. The Gonzalez Blanche Case (3D21-205)

      United Auto’s insured, Raynold Gonzalez Blanche, had an automobile

accident on September 14, 2010. On October 14, 2010, Millennium

performed an MRI on Gonzalez Blanche for which it billed $2,150.00 under

CPT Code 72148 (lumbar MRI). United Auto paid $981.28 for the procedure.

On January 28, 2013, Millennium, as Gonzalez Blanche’s assignee, filed a

first-party suit against United Auto for breach of contract, alleging that it was

owed an additional $738.72 from United Auto. On August 6, 2020,

Millennium filed a motion for final summary judgment asserting that United

Auto was collaterally estopped by the jury verdict in the Nix case from

challenging the reasonableness of Millennium’s charges. The trial court

agreed, granted summary judgment in favor of Millennium, and subsequently

entered a final judgment awarding Millennium $1,186.57.



                                       5
      E. The Orders on Appeal

      Except for their descriptions of the facts and the amounts of damages,

the orders on appeal in each of the three cases before us are similar. The

trial courts in the Barretti, II and Arango cases identified thirteen cases in

which Millennium’s $2,150 fee was found reasonable, including the Monegro

case that went to trial and verdict. The trial court in the Gonzalez Blanche

case identified eight cases in which Millennium’s $2,150 fee was found

reasonable, including the Nix case that went to trial and verdict.

      Based on the jury verdicts in the Monegro and Nix cases, respectively,

the trial courts in our three cases found that United Auto was collaterally

estopped from challenging the reasonableness of Millennium’s $2,150 MRI

charge. The trial courts made findings that each of the five elements of

collateral estoppel 5 was satisfied. Pertinently, the trial courts found that

Millennium, as assignee of each insured, was the identical party in both the

previous and current litigations. Accordingly, the trial courts ruled that they

were obligated to apply the doctrine of collateral estoppel to preclude United


5
   The five elements of collateral estoppel are: (i) the identical issue was
presented in the previous litigation; (ii) a full and fair opportunity to litigate
the issue in the previous litigation occurred; (iii) the issue in the previous
litigation was critical to the determination; (iv) the parties from the previous
and current litigations are identical; and (v) the issue was litigated to a
determination in the previous litigation. Pearce v. Sandler, 219 So. 3d 961,
965 (Fla. 3d DCA 2017).

                                        6
Auto from challenging the reasonableness of Millennium’s charges. See

Mobil Oil Corp. v. Shevin, 354 So. 2d 372, 374 (Fla. 1977). United Auto timely

appealed the judgments.

      Because the issue in all three cases is the same – whether the trial

court properly applied the doctrine of collateral estopped to preclude United

Auto from challenging the reasonableness of Millennium’s charges for its

MRI procedures performed on United Auto’s insureds – we consolidated

these three cases for oral argument, and now we consolidate them for all

purposes.

      II. Analysis 6

      United Auto’s principal argument is that the trial courts erred in entering

the summary judgments because the “identity of the parties” element of

collateral estoppel is missing. 7 We agree and reverse the summary

judgments.


6
 We review a lower court’s grant of summary judgment and its ruling on
collateral estoppel de novo. Lucky Nation, LLC v. Al-Maghazchi, 186 So. 3d
12, 14 (Fla. 4th DCA 2016).
7
  United Auto also makes the argument that offensive collateral estoppel is
not recognized in Florida. While the issue of whether a plaintiff may assert
collateral estoppel offensively may be a threshold issue, we need not, and
therefore do not, decide this issue in these consolidated cases. Even if we
were to assume offensive collateral estoppel is available to a Florida plaintiff,
the doctrine is inapplicable in these cases because, as detailed herein, the
necessary element of identity of the parties is lacking.

                                       7
      “Collateral estoppel . . . serves as a bar to relitigation of an issue which

has already been determined by a valid judgment.” Stogniew v. McQueen,

656 So. 2d 917, 919 (Fla. 1995). For collateral estoppel to bar re-litigation,

the identity of the parties in both the previous and the current litigations must

be the same. Pearce, 219 So. 3d at 965. Notwithstanding that Millennium

provided all the medical services at issue, in each of these first-party PIP

cases – both in the previous Monegro and Nix litigations and in the three

litigations on appeal – Millennium’s standing is derived solely by virtue of

assignments received from different insureds of United Auto. Hence, as it

relates to each of these PIP claims, Millennium stands in the shoes of a

different United Auto insured, each one involved in a different accident. The

real party in interest is Millennium as an assignee, not Millennium in its

individual capacity as the provider of the medical services for each insured.

See Nationwide Terminals, Inc. v. MC Constr. Grp., Inc., 964 So. 2d 705,

706 (Fla. 3d DCA 2007).

      Millennium’s “identity” is not the same in each of these cases against

United Auto; Millennium draws its identity from its assignor from case to

case. The identity element of collateral estoppel, therefore, is not satisfied.

See E.C. v. Katz, 731 So. 2d 1268, 1269 (Fla. 1999) (holding that, in Florida,



                                        8
identity and mutuality of parties – that both parties be identical and be

mutually bound by the prior judgment – must be established for collateral

estoppel to apply); see also Nationwide Terminals, Inc., 964 So. 2d at 706

(holding that a party suing in the capacity of an assignee is not a party suing

in its individual capacity).

       While we recognize the judicial efficiency of applying the collateral

estoppel doctrine in these cases, judicial efficiency is not an element of the

doctrine. Identity of the parties is: Millennium as assignee of Renzo Monegro

or Ronnica Nix is a different party from Millennium as assignee of the three

insureds in this consolidated appeal.

      Summary judgments reversed; remanded for further proceedings

consistent with this opinion.




                                        9